Exhibit 10.10

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of August 16, 2017 by
and between Ranger Energy Services, Inc., a Delaware corporation (the
“Company”), and Merrill A. Miller Jr.  (“Indemnitee”).

 

RECITALS:

 

WHEREAS, directors, officers and other persons in service to corporations or
business enterprises are subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself;

 

WHEREAS, highly competent persons have become more reluctant to serve as
directors, officers or in other capacities unless they are provided with
adequate protection through insurance and adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company and its stockholders and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;

 

WHEREAS, (i) the Amended and Restated Bylaws of the Company (as may be amended,
the “Bylaws”) require indemnification of the officers and directors of the
Company, (ii) Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware (“DGCL”) and (iii) the Bylaws
and the DGCL expressly provide that the indemnification provisions set forth
therein are not exclusive and thereby contemplate that contracts may be entered
into between the Company and members of the Board, officers and other persons
with respect to indemnification;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
the Amended and Restated Certificate of Incorporation of the Company (as may be
amended, the “Certificate of Incorporation”) and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder; and

 

WHEREAS, (i) Indemnitee does not regard the protection available under the
Bylaws and insurance as adequate in the present circumstances, (ii) Indemnitee
may not be willing to serve or continue to serve as a director or officer of the
Company without adequate protection, (iii) the Company desires Indemnitee to
serve in such capacity and (iv) Indemnitee is willing to serve, continue to
serve and to take on additional service for or on behalf of the Company on the
condition that Indemnitee be so indemnified.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                           Definitions. (a) As used in
this Agreement:

 

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling, controlled by or under common control with such
specified Person.

 

“Corporate Status” describes the status of a person who is or was a director,
officer, employee or agent of (i) the Company or (ii) any other corporation,
limited liability company, partnership or joint venture, trust, employee benefit
plan or other enterprise which such person is or was serving at the request of
the Company.

 

“Disinterested Director” shall mean a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

“Enterprise” shall mean the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, trustee, agent or fiduciary.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Expenses” shall mean all reasonable costs, expenses, fees and charges,
including, without limitation, attorneys’ fees, document and e-discovery costs,
litigation expenses, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding. Expenses also
shall include, without limitation, (i) expenses incurred in connection with any
appeal resulting from, incurred by Indemnitee in connection with, arising out
of, or in respect of or relating to, any Proceeding, including, without
limitation, the premium, security for, and other costs relating to any cost
bond, supersedes bond, or other appeal bond or its equivalent, (ii) for purposes
of Section 12(d) hereof only, expenses incurred by Indemnitee in connection with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise, (iii) any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement and (iv) any interest, assessments or other
charges in respect of the foregoing. “Expenses” shall not include “Liabilities.”

 

“Indemnity Obligations” shall mean all obligations of the Company to Indemnitee
under this Agreement, including the Company’s obligations to provide
indemnification to Indemnitee and advance Expenses to Indemnitee under this
Agreement.

 

“Independent Counsel” shall mean a law firm of fifty (50) or more attorneys, or
a member of a law firm of fifty (50) or more attorneys, that is experienced in
matters of corporation law and neither presently is, nor in the past five
(5) years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder; provided, however, that
the term “Independent Counsel”

 

2

--------------------------------------------------------------------------------


 

shall not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

 

“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, or in respect of or relating to any Proceeding, including, without
limitation, amounts paid in settlement in any Proceeding and all costs and
expenses in complying with any judgment, order or decree issued or entered in
connection with any Proceeding or any settlement agreement, stipulation or
consent decree entered into or issued in settlement of any Proceeding.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

 

“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, formal or informal
hearing, inquiry or investigation, litigation, inquiry, administrative hearing
or any other actual, threatened or completed judicial, administrative or
arbitration proceeding (including, without limitation, any such proceeding under
the Securities Act of 1933, as amended, or the Exchange Act or any other federal
law, state law, statute or regulation), whether brought in the right of the
Company or otherwise, and whether of a civil, criminal, administrative or
investigative nature, in each case, in which Indemnitee was, is or will be, or
is threatened to be, involved as a party, witness or otherwise by reason of the
fact that Indemnitee is or was a director or officer of the Company, by reason
of any actual or alleged action taken by Indemnitee (or a failure to take action
by Indemnitee) or of any action (or inaction) on Indemnitee’s part while acting
as director or officer of the Company, or by reason of the fact that Indemnitee
is or was serving at the request of the Company as a director, officer, trustee,
employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement can be provided under
this Agreement.

 

“Sponsor Entities” means (i) CSL Capital Management, LLC, Ranger Energy
Holdings, LLC and Torrent Energy Holdings, LLC and (ii) any of their respective
Affiliates and any investment fund or other Person advised or managed by any
Sponsor Entity; provided, however, that neither the Company nor any of its
subsidiaries shall be considered Sponsor Entities hereunder.

 

(b)                                 For the purpose hereof, references to
“fines” shall include any excise tax assessed with respect to any employee
benefit plan; references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a Person who acted in good faith and in a manner such Person
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 2.                                           Indemnity in Third-Party
Proceedings. The Company shall indemnify and hold harmless Indemnitee, to the
fullest extent permitted by applicable law, from and against all Liabilities and
Expenses suffered or reasonably incurred (and, in the case of retainers,
reasonably expected to be incurred) by Indemnitee or on Indemnitee’s behalf in
connection with any Proceeding (other than any Proceeding brought by or in the
right of the Company to procure a judgment in its favor, which is provided for
in Section 3 below), or any claim, issue or matter therein.

 

Section 3.                                           Indemnity in Proceedings by
or in the Right of the Company. The Company shall indemnify and hold harmless
Indemnitee, to the fullest extent permitted by applicable law, from and against
all Liabilities and Expenses suffered or incurred (and, in the case of
retainers, reasonably expected to be incurred) by Indemnitee or on Indemnitee’s
behalf in connection with any Proceeding brought by or in the right of the
Company to procure a judgment in its favor, or any claim, issue or matter
therein. No indemnification for Liabilities and Expenses shall be made under
this Section 3 in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudged by a court to be liable to the Company, unless
and only to the extent that the Delaware Court of Chancery or any court in which
the Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the
case, Indemnitee is fairly and reasonably entitled to such indemnification.

 

Section 4.                                           Indemnification for
Expenses of a Party Who is Wholly or Partly Successful. Notwithstanding any
other provisions of this Agreement, and without limiting the rights of
Indemnitee under any other provision hereof, including any rights to
indemnification pursuant to Sections 2 or 3 hereof, to the fullest extent
permitted by applicable law, to the extent that Indemnitee is successful, on the
merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred (and, in the case of
retainers, reasonably expected to be incurred) by Indemnitee or on Indemnitee’s
behalf in connection with each successfully resolved Proceeding, claim, issue or
matter. For purposes of this Section 4 and without limitation, the termination
of any Proceeding or claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

Section 5.                                           Indemnification For
Expenses of a Witness. Notwithstanding any other provision of this Agreement, to
the fullest extent permitted by applicable law and to the extent that Indemnitee
is, by reason of Indemnitee’s Corporate Status, a witness or otherwise a
participant, including by a request to respond to discovery requests, receipt of
a subpoena or similar demand for documents or testimony, in any Proceeding to
which Indemnitee is not a party and is not threatened to be made a
party, Indemnitee shall be indemnified against all Expenses suffered or incurred
(or, in the case of retainers, reasonably expected to be incurred) by Indemnitee
or on Indemnitee’s behalf in connection therewith.

 

Section 6.                                           Additional Indemnification.
Notwithstanding any limitation in Sections 2, 3 or 4 hereof, the Company shall
indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor)

 

4

--------------------------------------------------------------------------------


 

against all Liabilities and Expenses suffered or reasonably incurred (and, in
the case of retainers, reasonably expected to be incurred) by Indemnitee in
connection with such Proceeding, including but not limited to:

 

(a)                                 the fullest extent permitted by the
provision of the DGCL that authorizes or contemplates additional indemnification
by agreement, or the corresponding provision of any amendment to or replacement
of the DGCL; and

 

(b)                                 the fullest extent authorized or permitted
by any amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

 

Section 7.                                           Exclusions. Notwithstanding
any provision in this Agreement, the Company shall not be obligated under this
Agreement to indemnify or hold harmless Indemnitee, or, in the case of (a) and
(d), to advance Expenses to Indemnitee:

 

(a)                                 for which payment has actually been made to
or on behalf of Indemnitee under any insurance policy obtained by the Company
except with respect to any excess beyond the amount paid under such insurance
policy;

 

(b)                                 for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or similar
provisions of state statutory law or common law;

 

(c)                                  for any reimbursement of the Company by
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
if Indemnitee is held liable therefor (including pursuant to any settlement
arrangements) or in respect of claw-back provisions promulgated under the
rules and regulations of the Securities and Exchange Commission pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act;

 

(d)                                 except as provided in Section 12(d) of this
Agreement, in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee or, if Indemnitee was nominated to the Board by one or
more of the Sponsor Entities, such Sponsor Entity, including any Proceeding (or
any part of any Proceeding) initiated by Indemnitee or, if Indemnitee was
nominated to the Board by one or more of the Sponsor Entities, such Sponsor
Entity, against the Company or its directors, officers, employees or other
indemnitees, unless (i) the Board authorized the Proceeding (or any part of any
Proceeding) prior to its initiation, (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law or (iii) such Proceeding is being brought by
Indemnitee to assert, interpret or enforce Indemnitee’s rights under this
Agreement (for the avoidance of doubt, Indemnitee shall not be deemed, for
purposes of this subsection, to have initiated or brought any claim by reason of
(A) having asserted any affirmative defenses in connection with a claim not

 

5

--------------------------------------------------------------------------------


 

initiated by Indemnitee or (B) having made any counterclaim (whether permissive
or mandatory) in connection with any claim not initiated by Indemnitee); or

 

(e)                                  if a final decision by a court having
jurisdiction in the matter that is not subject to appeal shall determine that
such indemnification is not lawful.

 

Section 8.                                           Advancement. In accordance
with the pre-existing requirements of the Bylaws, and notwithstanding any
provision of this Agreement to the contrary, the Company shall advance, to the
extent not prohibited by applicable law, the Expenses and Liabilities reasonably
incurred by Indemnitee in connection with any Proceeding, and such advancement
shall be made within ten (10) days after the receipt by the Company of a
statement or statements requesting such advances from time to time, whether
prior to or after final disposition of any Proceeding. Advances shall be
unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. Advances shall include any and all Expenses reasonably incurred
pursuing an action to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement, which shall constitute an undertaking
providing that Indemnitee undertakes to repay the amounts advanced to the extent
that it is ultimately determined by final judicial decision from which there is
no further right to appeal that the Indemnitee is not entitled to be indemnified
by the Company. Nothing in this Section 8 shall limit Indemnitee’s right to
advancement pursuant to Section 12(d) of this Agreement. This Section 8 shall
not apply to any claim made by Indemnitee for which indemnity is excluded
pursuant to Sections 7(a) or (d) hereof.

 

Section 9.                                           Procedure for Notification
and Defense of Claim.

 

(a)                                 Indemnitee shall promptly notify the Company
in writing of any Proceeding with respect to which Indemnitee intends to seek
indemnification or advancement hereunder following the receipt by Indemnitee of
written notice thereof (the date of such notification, the “Submission Date”).
The written notification to the Company shall include a description of the
nature of the Proceeding and the facts underlying the Proceeding. To obtain
indemnification under this Agreement, Indemnitee shall submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of such Proceeding, including
any appeal therein. Any delay or failure by Indemnitee to notify the Company
hereunder will not relieve the Company from any liability which it may have to
Indemnitee hereunder or otherwise than under this Agreement, and any delay or
failure in so notifying the Company shall not constitute a waiver by Indemnitee
of any rights under this Agreement. The Secretary of the Company shall, promptly
upon receipt of such a request for indemnification, advise the Board in writing
that Indemnitee has requested indemnification.

 

(b)                                 In the event Indemnitee is entitled to
indemnification and/or advancement with respect to any Proceeding, Indemnitee
may, at Indemnitee’s option, (i) retain counsel (including local counsel)
selected by Indemnitee and approved by the Company to defend

 

6

--------------------------------------------------------------------------------


 

Indemnitee in such Proceeding, at the sole expense of the Company (which
approval shall not be unreasonably withheld, conditioned or delayed), or
(ii) have the Company assume the defense of Indemnitee in such Proceeding, in
which case the Company shall assume the defense of such Proceeding with counsel
selected by the Company and approved by Indemnitee (which approval shall not be
unreasonably withheld, conditioned or delayed) within ten (10) days of the
Company’s receipt of written notice of Indemnitee’s election to cause the
Company to do so. If the Company is required to assume the defense of any such
Proceeding, it shall engage legal counsel for such defense, and the Company
shall be solely responsible for all fees and expenses of such legal counsel and
otherwise of such defense. Such legal counsel may represent both Indemnitee and
the Company (and any other party or parties entitled to be indemnified by the
Company with respect to such matter) unless, in the reasonable opinion of legal
counsel to Indemnitee, there is a conflict of interest between Indemnitee and
the Company (or any other such party or parties) or there are legal defenses
available to Indemnitee that are not available to the Company (or any such other
party or parties). Notwithstanding either party’s assumption of responsibility
for defense of a Proceeding, each party shall have the right to engage separate
counsel at its own expense. If the Company has responsibility for defense of a
Proceeding, the Company shall provide the Indemnitee and its counsel with all
copies of pleadings and material correspondence relating to the Proceeding.
Indemnitee and the Company shall reasonably cooperate in the defense of any
Proceeding with respect to which indemnification is sought hereunder, regardless
of whether the Company or Indemnitee assumes the defense thereof. Indemnitee may
not settle or compromise any Proceeding without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. The Company may not settle or compromise any Proceeding without the
prior written consent of Indemnitee, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

Section 10.                                    Procedure Upon Application for
Indemnification.

 

(a)                                 Upon written request by Indemnitee for
indemnification pursuant to Section 9(a) hereof, if any determination by the
Company is required by applicable law with respect to Indemnitee’s entitlement
thereto, such determination shall be made (i) if Indemnitee shall request such
determination be made by Independent Counsel, by Independent Counsel, and
(ii) in all other circumstances, (A) by a majority vote of the Disinterested
Directors, even though less than a quorum of the Board, (B) by a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum of the Board, (C) if there are no such
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee, or (D) if so directed by the Board, by the stockholders
of the Company holding a majority of the securities of the Company entitled to
vote; and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination. Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall, to the fullest extent permitted by law,
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification)

 

7

--------------------------------------------------------------------------------


 

and the Company hereby indemnifies and agrees to hold Indemnitee harmless
therefrom. The Company will not deny any written request for indemnification
hereunder made in good faith by Indemnitee unless a determination as to
Indemnitee’s entitlement to such indemnification described in this
Section 10(a) has been made. The Company agrees to pay the reasonable fees and
expenses of the Independent Counsel referred to above and to fully indemnify
such counsel against any and all Liabilities and Expenses arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

(b)                                 In the event the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 10(a) hereof, (i) the Independent Counsel shall be selected by the
Company within ten (10) days of the Submission Date (the cost of such
Independent Counsel to be paid by the Company), (ii) the Company shall give
written notice to Indemnitee advising it of the identity of the Independent
Counsel so selected and (iii) Indemnitee may, within ten (10) days after such
written notice of selection shall have been given, deliver to the Company
Indemnitee’s written objection to such selection. Such objection by Indemnitee
may be asserted only on the ground that the Independent Counsel selected does
not meet the requirements of “Independent Counsel” as defined in this Agreement.
If such written objection is made and substantiated, the Independent Counsel
selected shall not serve as Independent Counsel unless and until Indemnitee
withdraws the objection or a court has determined that such objection is without
merit. Absent a timely objection, the person so selected shall act as
Independent Counsel. If no Independent Counsel shall have been selected and not
objected to before the later of (A) thirty (30) days after the Submission Date
and (B) ten (10) days after the final disposition of the Proceeding, including
any appeal therein, each of the Company and Indemnitee shall select a law firm
or member of a law firm meeting the qualifications to serve as Independent
Counsel, and such law firms or members of law firms shall select the Independent
Counsel.

 

Upon the due commencement of any judicial proceeding or arbitration pursuant to
Section 12(a) of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 

Section 11.                                    Presumptions and Effect of
Certain Proceedings.

 

(a)                                 In making a determination with respect to
entitlement to indemnification hereunder, the person, persons or entity making
such determination shall, to the fullest extent not prohibited by applicable
law, presume that Indemnitee is entitled to indemnification under this Agreement
if Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and the Company shall, to the fullest extent not
prohibited by applicable law, have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption. Neither the failure of the
Company (including by its directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall be

 

8

--------------------------------------------------------------------------------


 

a defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.

 

(b)                                 Subject to Section 12(e) hereof, if the
person, persons or entity empowered or selected under Section 10 of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall, to the fullest extent not prohibited by applicable law,
be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if (i) the determination is
to be made by Independent Counsel and Indemnitee objects to the Company’s
selection of Independent Counsel and (ii) the Independent Counsel ultimately
selected requires such additional time for the obtaining or evaluating of
documentation or information relating thereto; provided further, however, that
such 60-day period may also be extended for a reasonable time, not to exceed an
additional sixty (60) days, if the determination of entitlement to
indemnification is to be made by the stockholders of the Company.

 

(c)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

(d)                                 Reliance as Safe Harbor. For purposes of any
determination of good faith, Indemnitee shall be deemed to have acted in good
faith if Indemnitee’s action is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with the reasonable care
by the Enterprise. The provisions of this Section 11(d) shall not be deemed to
be exclusive or to limit in any way the other circumstances in which Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

 

(e)                                  Actions of Others. The knowledge or
actions, or failure to act, of any director, officer, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

 

Section 12.                                    Remedies of Indemnitee.

 

(a)                                 Subject to Section 12(e) hereof, in the
event that (i) a determination is made pursuant to Section 10 of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement is not timely made pursuant to Section 8 of this Agreement,
(iii) no determination of entitlement to indemnification shall have been timely
made

 

9

--------------------------------------------------------------------------------


 

pursuant to Section 10(a) of this Agreement within sixty (60) days after receipt
by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Sections 4 or 5 or the third to the last
sentence of Section 10(a) of this Agreement within ten (10) days after receipt
by the Company of a written request therefor, (v) payment of indemnification
pursuant to Sections 2, 3 or 6 of this Agreement is not made within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification, or (vi) in the event that the Company or any other Person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or proceeding designed to deny, or
to recover from, Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by a court
of Indemnitee’s entitlement to such indemnification or advancement.
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 10(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 12 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 12 the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement, as the
case may be.

 

(c)                                  If a determination shall have been made
pursuant to Section 10(a) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 12, absent
a prohibition of such indemnification under applicable law.

 

(d)                                 The Company shall, to the fullest extent not
prohibited by applicable law, be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement. It is the
intent of the Company that Indemnitee not be required to incur Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to Indemnitee hereunder. The Company shall indemnify Indemnitee against
any and all Expenses and, if requested by Indemnitee, shall (within ten
(10) days after receipt by the Company of a written request therefor) advance,
to the extent not prohibited by applicable law, such Expenses to Indemnitee,
which are incurred by Indemnitee in connection with any action brought by
Indemnitee for indemnification or advancement from the Company under this
Agreement or the Bylaws, or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement or
insurance recovery, as the case may be.

 

10

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, no determination as to entitlement to indemnification under
this Agreement shall be required to be made prior to the final disposition of
the Proceeding, including any appeal therein; provided that, in absence of any
such determination with respect to such Proceeding, the Company shall advance
Expenses with respect to such Proceeding.

 

Section 13.                                    Non-Exclusivity; Survival of
Rights; Insurance; Subrogation.

 

(a)                                 The rights of indemnification and to receive
advancement as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Certificate of Incorporation, the Bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in Indemnitee’s Corporate Status prior to
such amendment, alteration or repeal. The Company shall not adopt any amendment
or alteration to, or repeal of, the Certificate of Incorporation or the Bylaws,
the effect of which would be to deny, diminish or encumber the Indemnitee’s
rights to indemnification pursuant to this Agreement, the Certificate of
Incorporation, the Bylaws or applicable law relative to such rights prior to
such amendment, alteration or repeal. To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement than would be afforded currently under the Bylaws or this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

(b)                                 The Company hereby acknowledges that
Indemnitee may have certain rights to indemnification, advancement and insurance
provided by one or more Persons with whom or which Indemnitee may be associated
(including, without limitation, any Sponsor Entity). The Company hereby
acknowledges and agrees that (i) the Company shall be the indemnitor of first
resort with respect to any Proceeding, Expense, Liability or matter that is the
subject of the Indemnity Obligations, (ii) the Company shall be primarily liable
for all Indemnity Obligations and any indemnification afforded to Indemnitee in
respect of any Proceeding, Expense, Liability or matter that is the subject of
Indemnity Obligations, whether created by applicable law, organizational or
constituent documents, contract (including this Agreement) or otherwise,
(iii) any obligation of any other Persons with whom or which Indemnitee may be
associated (including, without limitation, any Sponsor Entity) to indemnify
Indemnitee or advance Expenses or Liabilities to Indemnitee in respect of any
Proceeding shall be secondary to the obligations of the Company hereunder,
(iv) the Company shall be required to indemnify Indemnitee and advance Expenses
or Liabilities to Indemnitee hereunder to the fullest extent provided herein
without regard to any rights Indemnitee may have against any other Person with
whom or which Indemnitee may be associated (including, without limitation, any
Sponsor Entity) or insurer of any such Person and (v) the Company irrevocably
waives, relinquishes and releases any other Person with whom or which Indemnitee
may be associated (including, without limitation,

 

11

--------------------------------------------------------------------------------


 

any Sponsor Entity) from any claim of contribution, subrogation or any other
recovery of any kind in respect of amounts paid by the Company hereunder. In the
event any other Person with whom or which Indemnitee may be associated
(including, without limitation, any Sponsor Entity) or their insurers advances
or extinguishes any liability or loss which is the subject of any Indemnity
Obligation owed by the Company or payable under any Company insurance policy,
the payor shall have a right of subrogation against the Company or its insurer
or insurers for all amounts so paid which would otherwise be payable by the
Company or its insurer or insurers under this Agreement. In no event will
payment of an Indemnity Obligation by any other Person with whom or which
Indemnitee may be associated (including, without limitation, any Sponsor Entity)
or their insurers affect the obligations of the Company hereunder or shift
primary liability for any Indemnity Obligation to any other Person with whom or
which Indemnitee may be associated (including, without limitation, any Sponsor
Entity). Any indemnification, insurance or advancement provided by any other
Person with whom or which Indemnitee may be associated (including, without
limitation, any Sponsor Entity) with respect to any liability arising as a
result of Indemnitee’s Corporate Status or capacity as an officer or director of
any Person is specifically in excess over any Indemnity Obligation of the
Company or valid and any collectible insurance (including but not limited to any
malpractice insurance or professional errors and omissions insurance) provided
by the Company under this Agreement.

 

(c)                                  The Company shall maintain an insurance
policy or policies providing liability insurance providing reasonable and
customary coverage as compared with similarly situated companies (as determined
by the Board in its reasonable discretion) for directors, officers, employees,
trustees, or agents of any Enterprise, and Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee, trustee or
agent under such policy or policies and such policies shall provide for and
recognize that the insurance policies are primary to any rights to
indemnification, advancement or insurance proceeds to which Indemnitee may be
entitled from one or more Persons with whom or which Indemnitee may be
associated (including, without limitation, any Sponsor Entity) to the same
extent as the Company’s indemnification and advancement obligations set forth in
this Agreement. If, at the time of the receipt of a notice of a claim pursuant
to the terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

 

(d)                                 In the event of any payment under this
Agreement, the Company shall be subrogated to the rights of recovery of
Indemnitee, including rights of indemnification provided to Indemnitee from any
other person or entity with whom Indemnitee may be associated; provided,
however, that the Company shall not be subrogated to the extent of any such
payment of all rights of recovery of Indemnitee with respect to any Person with
whom or which Indemnitee may be associated (including, without limitation, any
Sponsor Entity).

 

(e)                                  The indemnification and contribution
provided for in this Agreement will remain in full force and effect regardless
of any investigation made by or on behalf of Indemnitee.

 

12

--------------------------------------------------------------------------------


 

Section 14.                                    Duration of Agreement; Not
Employment Contract. This Agreement shall continue until and terminate upon the
latest of: (i) ten (10) years after the date that Indemnitee shall have ceased
to serve as director, officer, employee or agent of the Company or any other
Enterprise, (ii) one (1) year after the date of final termination of any
Proceeding, including any appeal, then pending in respect of which Indemnitee is
granted rights of indemnification or advancement hereunder and of any
proceeding, including any appeal, commenced by Indemnitee pursuant to Section 12
of this Agreement relating thereto or (iii) the expiration of all statutes of
limitation applicable to possible Proceedings to which Indemnitee may be subject
arising out of Indemnitee’s Corporate Status. The indemnification provided under
this Agreement shall continue as to the Indemnitee even though he or she may
have ceased to be a director or officer of the Company or of any of the
Company’s direct or indirect subsidiaries or to have Corporate Status. This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of Indemnitee and Indemnitee’s heirs, executors and
administrators. The Company shall require and cause any successor, and any
direct or indirect parent of any successor, whether direct or indirect by
purchase, merger, consolidation or otherwise, to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. This Agreement shall not be deemed an employment contract between the
Company (or any of its subsidiaries or any other Enterprise) and Indemnitee.
Indemnitee specifically acknowledges that Indemnitee’s employment with the
Company (or any of its subsidiaries or any other Enterprise), if any, is at
will, and Indemnitee may be discharged at any time for any reason, with or
without cause, except as may be otherwise provided in any written employment
contract between Indemnitee and the Company (or any of its subsidiaries or any
other Enterprise), other applicable formal severance policies duly adopted by
the Board, or, with respect to service as a director of the Company, by the
Certificate of Incorporation, the Bylaws or the DGCL.

 

Section 15.                                    Severability. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by
applicable law; (b) such provision or provisions shall be deemed reformed to the
extent necessary to conform to applicable law and to give the maximum effect to
the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 16.                                    Enforcement.

 

(a)                                 The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve as a director, officer,
employee or agent of the Company, and the Company acknowledges

 

13

--------------------------------------------------------------------------------


 

that Indemnitee is relying upon this Agreement in serving as a director,
officer, employee or agent of the Company.

 

(b)                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Certificate of Incorporation, the Bylaws and applicable law, and shall not
be deemed a substitute therefor, nor diminish or abrogate any rights of
Indemnitee thereunder.

 

Section 17.                                    Modification and Waiver. No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by the parties thereto. No waiver of any of the provisions
of this Agreement shall be deemed to be or shall constitute a waiver of any
other provision of this Agreement nor shall any waiver constitute a continuing
waiver.

 

Section 18.                                    Notices. All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered by hand and receipted
for by the party to whom said notice or other communication shall have been
directed, (b) mailed by certified or registered mail with postage prepaid, on
the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (d) sent by facsimile
transmission, with receipt of oral confirmation that such transmission has been
received:

 

(i)                                     If to Indemnitee, at the address
indicated on the signature page of this Agreement, or such other address as
Indemnitee shall provide to the Company.

 

(ii)                                  If to the Company to

 

Ranger Energy Services, Inc.
800 Gessner, Suite 1000
Houston, Texas 77024
Attention: Board of Directors

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 19.                                    Contribution. To the fullest
extent permissible under applicable law, if the indemnification provided for in
this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for Liabilities or for Expenses, in connection
with any Proceeding, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (a) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and transaction(s) giving cause to such Proceeding; and (b) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and transaction(s).

 

Section 20.                                    Applicable Law and Consent to
Jurisdiction. This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance

 

14

--------------------------------------------------------------------------------


 

with, the laws of the State of Delaware, without regard to its conflict of laws
rules. Except with respect to any arbitration commenced by Indemnitee pursuant
to Section 12(a) of this Agreement, the Company and Indemnitee hereby
irrevocably and unconditionally (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (b) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (c) consent to service of process at the address
set forth in Section 18 of this Agreement with the same legal force and validity
as if served upon such party personally within the State of Delaware; (d) waive
any objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (e) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.

 

Section 21.                                    Counterparts. This Agreement may
be executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

Section 22.                                    Third-Party Beneficiaries. The
Sponsor Entities are intended third-party beneficiaries of this Agreement and
shall have all of the rights afforded to Indemnitee under this Agreement.

 

Section 23.                                    Miscellaneous. Use of the
masculine pronoun shall be deemed to include usage of the feminine pronoun where
appropriate. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

RANGER ENERGY SERVICES, INC.

 

INDEMNITEE

 

 

 

By:

/s/ Darron M. Anderson

 

By:

/s/ Merrill A. Miller Jr.

Name:

Darron M. Anderson

 

Name:

Merrill A. Miller Jr.

Title:

President, Chief Executive Officer and Director

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

 

ADDRESS:

 

SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT

 

--------------------------------------------------------------------------------